                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID STUEBE and PAIGE STUEBE,               :
     Husband and Wife,                       :
     Plaintiffs                              :
                                             :               CIVIL ACTION
       v.                                    :               NO. 18-4035
                                             :
SS INDUSTRIES, LLC,                          :
      Defendant                              :

Jones, II J.                                                                August 26, 2019

                                      MEMORANDUM

I.     INTRODUCTION

       Defendant S.S. Industries, LLC moves for Summary Judgment under Federal Rule of

Civil Procedure 56.    In so moving, Defendant seeks final judgment in its favor on all of

Plaintiffs’ claims pursuant to a suit-limitation clause. For the reasons set forth below,

Defendant’s Motion for Summary Judgment shall be granted.

II.    BACKGROUND

       On or about April 24, 2017, Plaintiff David Stuebe (“Mr. Stuebe”) agreed to purchase a

spiral-staircase kit from Defendant by signing an order form (“Purchase Agreement” or

“Agreement”), which incorporates by reference a set of online terms and conditions including a

ninety-day suit-limitation clause and a forum-selection clause. (Compl. ¶ 3.2, ECF No. 1; D.

Stuebe Decl. ¶¶ 13-21, ECF No. 17.) The spiral-staircase kit arrived on June 29, 2017. (Compl.

¶ 3.4.) On or about July 5, 2017, Mr. Stuebe injured himself while installing the spiral-staircase

in accordance with Defendant’s installation instructions. (Compl. ¶ 3.12; D. Stuebe Decl. ¶ 22.)

On that same day, Mr. Stuebe sent an email to one of Defendant’s representatives, explaining

that he had been seriously injured while trying to assemble the staircase and asking Defendant to

                                                 1 of 9
send someone out to finish the installation. (Email from D. Stuebe to C. Strader, (Jul. 5, 2017,

09:18 Time Zone Uncertain) (Wolfe Decl. Ex. E, ECF No. 14).) On October 11, 2017, ninety-

nine days after the accident, Plaintiffs filed a complaint against Defendant in the United States

District Court for the Western District of Washington. (Compl. 1.) On May 24, 2018,

Defendant moved for summary judgment in the Western District of Washington, seeking

dismissal of Plaintiffs’ claims pursuant to the Purchase Agreement’s suit-limitation clause, or in

the alternative, to have the case transferred to the United States District Court for the Eastern

District of Pennsylvania pursuant to the Agreement’s forum-selection clause. (W.D. Wash. Mot.

Summ. J. 1, ECF No. 12.)

   A. Previous Rulings

       The Honorable Benjamin H. Settle granted Defendant’s first Motion for Summary

Judgment in part and denied it in part without prejudice while also granting Defendant’s Motion

to Transfer to the Eastern District of Pennsylvania. (J. Settle Opinion 10, ECF No. 22.) In so

ruling, Judge Settle held the terms and conditions for the purchase of the spiral-staircase were

incorporated by reference into the Order Form. (J. Settle Opinion 6, 10.) Moreover, Judge Settle

held that Mr. Stuebe manifested assent to these terms and conditions by signing the order form.

(J. Settle Opinion 7.) After holding the foregoing, Judge Settle proceeded to determine the

validity of the forum-selection clause but not the suit-limitation clause. (J. Settle Opinion 8.)

Judge Settle acknowledged that Defendant sought judgment on the suit-limitation clause but,

upon finding the forum selection clause to be valid, he transferred to allow the parties’ chosen

forum to determine the validity of the suit-limitation clause. (J. Settle Opinion 8.) Thus, after

concluding the forum-selection clause is valid and enforceable, Judge Settle transferred the case

to this Court. (J. Settle Opinion 10.)



                                               2 of 9
III.   STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 56(a), a court shall grant

summary judgment “if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine [dispute] as to any

material fact and that the moving party is entitled to a summary judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). “If the moving party

meets its burden, the burden shifts to the nonmoving party to go beyond the pleadings and come

forward with specific facts showing that there is a genuine issue for trial.” Santini v. Fuentes,

795 F.3d 410, 416 (3d Cir. 2015) (internal citations and quotation marks omitted). Therefore, in

order to defeat a motion for summary judgment, the non-movant must establish that the disputes

are both (1) material, meaning concerning facts that will affect the outcome of the issue under

substantive law; and (2) genuine, meaning the evidence must be such that a reasonable jury

could return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). “[A] nonmoving party must adduce more than a mere scintilla of evidence in its

favor and cannot simply reassert factually unsupported allegations contained in its pleadings[.]”

Williams v. West Chester, 891 F.2d 458, 460 (3d Cir. 1989) (citation omitted). Accordingly,

summary judgment is mandated “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex, 477 U.S. at 322. “At the summary judgment stage

of proceedings, courts do not ‘weigh the evidence or make credibility determinations,’ but,

instead, leave that task to the fact-finder at a later trial if the court denies summary judgment.”

Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014) (quoting Petruzzi's IGA Supermarkets v.

Darling-Delaware Co., 998 F.2d 1224, 1230 (3d Cir. 1993)).



                                                3 of 9
IV.     DISCUSSION

       Because Judge Settle did not rule on the validity of the ninety-day suit-limitation clause,

that is the issue before this Court—whether the suit-limitation clause is valid and enforceable.

Defendant argues the ninety-day suit-limitation clause contained in the terms and conditions is

enforceable under Pennsylvania law and should therefore preclude Plaintiffs’ claims from

proceeding because they filed their complaint ninety-nine days after the date of the accident.

(Mot. Summ. J. 5.) Plaintiffs argue the ninety-day suit-limitations clause at issue here is both

manifestly unreasonable and unconscionable, and therefore is not enforceable. (Pls.’ Resp. 5,

ECF No. 5.)

       A. Manifestly Unreasonable Standard

       In support of its position that the ninety-day suit-limitation clause at issue here is

reasonable and enforceable, Defendant points to Pennsylvania’s long history of upholding suit-

limitation clauses and to a Pennsylvania statute that sanctions suit-limitation clauses that are

“‘[not] manifestly unreasonable.’” (Mem. Supp. Mot. Summ. J. 3-4 (citing Pennsylvania cases

and quoting 42 Pa.C.S. § 5501(a)).) Defendant relies heavily on Ferguson v. Manufacturers’

Casualty Ins. Co., 195 A. 661, 663-664 (Pa. Super Ct. 1937), which upheld a ninety-day suit-

limitation clause, and Delosky v. Penn State Geisinger Health Plan, No. 4:00-cv-01066, 2002

U.S. Dist. LEXIS 17188, at *19 (M.D. Pa. Apr. 23, 2002), which upheld a sixty-day suit-

limitation clause. Plaintiffs counter there is no case in which the Pennsylvania Supreme Court

upheld a three-month suit-limitation provision and there is no case in which any Pennsylvania

court upheld a three-month suit-limitation provision in a product liability lawsuit. (Pls’. Resp. 9,

11.) Plaintiffs seek to distinguish Ferguson and Delosky on the grounds that said cases

concerned insurance claims whereas this case concerns product liability. (Pls’. Resp. 9-10.)



                                               4 of 9
       On the one hand, as Defendant notes, under Pennsylvania law, parties may shorten a

statute of limitations period if the agreed-upon period is “not manifestly unreasonable.” 42

Pa.C.S. § 5501(a). On the other hand, as Plaintiffs note, the Pennsylvania Supreme Court has not

spoken to the reasonableness of a ninety-day suit limitation provision. In fact, there is little case

law in Pennsylvania addressing exactly how long is “not manifestly unreasonable.” See PSC

Info Group v. Lason, Inc., 681 F. Supp. 2d 577, 587 (E.D. Pa. 2010) (also finding a paucity of

case law on the manifestly unreasonable standard). However, in the absence of a superseding

ruling on ninety-day suit limitation clauses by the Pennsylvania Supreme Court, the

Pennsylvania Superior Court’s ruling in Ferguson remains instructive. In Ferguson, the

Pennsylvania Superior Court found a contractually-agreed-upon ninety-day suit-limitation

provision to be “not unreasonably short,” and upheld it because the parties agreed to it.

Ferguson, 195 A. at 663-664. Given Judge Settle’s holding here that Plaintiffs agreed to the

terms and conditions incorporated by reference into the Purchase Agreement, without a

convincing basis for finding the ninety-day limitation manifestly unreasonable, the rationale of

Ferguson applies equally here.

       Furthermore, Plaintiffs’ attempt to distinguish Ferguson and Delosky as insurance cases

is not persuasive. This Court finds no reason why a suit-limitation clause in a sales contract

governing the time period for initiation of a product liability action should be treated differently

than a suit-limitation clause in an insurance contract governing the time period for initiation of

an indemnification action. The manifestly unreasonable standard for contracting to shorten suit-

limitation periods is not confined to the insurance context. Rather, § 5501(a), which codifies the

manifestly unreasonable standard, applies to contract law in general. See, e.g., Q. Vandenberg &

Sons, N. v. Siter, 204 A.2d 494, 498 (Pa. Super. Ct. 1964) (applying language similar to that



                                                5 of 9
found in § 5501, before enactment of § 5501, in the context of a breach of product warranty

case); Maxatawny Twp. v. Kutztown Borough, 113 A.3d 895, 903 (Pa. Commw. Ct. 2015)

(applying § 5501 in the context of an intergovernmental development contract dispute);

Hornberger v. Commonwealth Sec. Sys. Corp., 42 Pa. D. & C.4th 531, 534-535 (Pa. Comm. Pls.

Ct. 1998) (applying § 5501 in the insurance context and collecting cases that do the same); PSC

Info Group, 681 F. Supp. 2d at 587 (applying § 5501 in the context of a service contract dispute);

Grosso v. Fed. Express Corp., 467 F. Supp. 2d 449, 456 (E.D. Pa. 2006) (applying § 5501 in the

context of an employment contract dispute). If anything, emphasis on the product liability aspect

of Plaintiffs’ suit supports a shorter statute of limitations period than emphasis on the contractual

aspect since Pennsylvania’s statute of limitations for torts is shorter than its statute of limitations

for contracts. Compare 42 Pa.C.S. § 5524, with 42 Pa.C.S. § 5525.

        Although guidance on the manifestly unreasonable standard is sparse in Pennsylvania

case law, it is not non-existent. The Superior Court upheld a ninety-day suit-limitation clause in

Ferguson and this Court sees no compelling basis to distinguish between the clause in Ferguson

and the clause at issue here. Furthermore, rulings like the one in Ferguson are not unheard of in

other jurisdictions. See, e.g., Henderson v. Canadian Pac. R. Co., 155 N.E. 1, 2 (Mass. 1927)

(upholding a ninety-day suit-limitation clause in a personal injury case); Letourneau v. FedEx

Ground Package System, Inc., Civil No. 03-530-B, 2004 U.S. Dist. LEXIS 6165 (D.N.H. Apr. 7,

2004) (upholding ninety-day suit-limitation clause contained in an independent contractor

agreement). Therefore, this Court holds that under the particular facts of this case, the ninety-

day suit-limitation clause contained in the parties’ Purchase Agreement, although relatively

short, is not manifestly unreasonable.




                                                6 of 9
       B. Unconscionability

       Plaintiffs also contend the suit-limitation clause is both procedurally and substantively

unconscionable. (Pls’. Resp. 6.) “To prove unconscionability under Pennsylvania law, a party

must show that the contract was both substantively and procedurally unconscionable.” Quilloin

v. Tenet Health System Phila., Inc., 673 F.3d 221, 230 (3d Cir. 2012). Thus, under Pennsylvania

law, “unconscionability requires a two-fold determination: that the contractual terms are

unreasonably favorable to the drafter and that there is no meaningful choice on the part of the

other party regarding acceptance of the provisions.” Harris v. Green Tree Fin. Corp., 183 F.3d

173, 181 (3d Cir.1999) (internal quotations and alterations omitted). The plaintiff has the burden

of establishing unconscionability. Williams v. Borough of West Chester, 891 F.2d 458, 460 (3d

Cir. 1989).

               1. Procedural Unconscionability

       Inquiry into procedural unconscionability looks at the process by which the parties

entered into the contract. Harris v. Green Tree Fin. Corp., 183 F.3d 173, 181 (3d Cir. 1999).

Plaintiffs argue there was a disparity in bargaining power because Mr. Stuebe is not a contract

expert. (Pls.’ Resp. 7.) Plaintiffs also argue the suit-limitation clause is procedurally

unconscionable because Defendant’s failed to provide Mr. Stuebe with a physical copy of the

terms and conditions of sale, making them only available on its website. (Pls.’ Resp. 7.)

However, Judge Settle considered and dismissed these arguments in his order granting in part

Defendant’s first Motion for Summary Judgment. (J. Settle Opinion 5-6.) Specifically, Judge

Settle held “that the notice of incorporation was reasonably identifiable and that the Terms and

Conditions were readily available for inspection on the relevant website.” (J. Settle Opinion 6.)

In addition, Judge Settle found “Mr. Stuebe is a reasonable person who signed immediately



                                               7 of 9
below the notice of incorporated Terms and Conditions.” (J. Settle Opinion 6.) Given these

previous determinations—that Mr. Stuebe was fit to enter into the contract at issue in this case

and that the terms and conditions were reasonably available—Plaintiffs cannot now re-package

the same arguments, present them to this Court, and expect different results.

                   2. Substantive Unconscionability

        “Substantive unconscionability refers to contractual terms that are unreasonably or

grossly favorable to one side and to which the disfavored party does not assent.” Hopkins v. New

Day Fin., 643 F. Supp. 2d 704, 718 (E.D. Pa. 2009) (citing Huegel v. Mifflin Constr. Co.., 2002

PA Super 94). With respect to substantive unconscionability, Plaintiffs argue three months is not

enough time for a plaintiff to realize the full extent of his or her damages and prepare a lawsuit.

(Pls’. Resp. 8.)

        Inasmuch as substantive unconscionability considers the reasonableness of a contract’s

terms, there is some overlap with the manifestly unreasonable standard. Defendant points to one

relevant guiding principle that can be derived from the sparse Pennsylvania case law on the

manifestly unreasonable standard: a suit-limitation clause is unreasonable if the limitations

period ends before a plaintiff can discover the cause of action. (Mem. Supp. Mot. Summ. J. 5

(citing Neville Chem. Co. v. Union Carbide Corp., 422 F.2d 1205, 1217 (3d Cir. 1970)).)

Plaintiffs here do not argue they learned of their cause of action after the end of the ninety-day

period nor does it appear that they can. As expressed in Mr. Stuebe’s July 5, 2017 email to one

of Defendant’s representatives, Mr. Stuebe knew right away that he was “pretty messed up,” and

he had to have “a rod put in [his] leg.” (Email from D. Stuebe to C. Strader, (Jul. 5, 2017, 09:18

Time Zone Uncertain) (Wolfe Decl. Ex. E).) Thus, Plaintiffs knew of their cause of action

promptly at the beginning of the ninety-day period.



                                               8 of 9
       To the extent Plaintiffs argue they did not know the full severity of Mr. Stuebe’s injuries

early enough to file a lawsuit before the end of the ninety-day suit limitation, their argument is

not availing. The Pennsylvania Supreme Court has held it is not necessary for suit-limitation

clauses to provide a plaintiff with enough time to fully determine the extent of his or her

damages. Watters v. Fisher, 139 A. 842, 842-844 (Pa. 1927) (holding “[i]f [plaintiff] had the

legal right to proceed, the mere fact that the amount of damage would be difficult of

ascertainment furnished no excuse for not doing so”); Holtby v. Zane, 69 A. 674, 674-676 (Pa.

1908) (enforcing a six month suit-limitation clause and rejecting the argument that a limitations

period should be measured from the time a plaintiff’s loss is fully ascertained). Thus, although

ninety days is on the shorter side, this Court holds the ninety-day suit-limitation provision at

issue in this case is not substantively unconscionable under the particular facts of this case.

V.     CONCLUSION

       For the reasons set forth above, the suit limitation clause at issue here, under the facts at

issue here, is enforceable. Consequently, pursuant to the parties’ agreement, Plaintiffs’ claims

are barred because they did not bring suit within ninety days of July 5, 2017. As such,

Defendant is entitled to judgment as a matter of law and Defendant’s Motion for Summary

Judgment shall therefore be granted.

       An appropriate order follows.

                                                             BY THE COURT:



                                                             /s/ C. Darnell Jones, II
                                                             C. Darnell Jones, II     J.




                                               9 of 9
